DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/20181059566, filed on 03/15/2018.    Applicant’s claim benefit of national stage entry (371) of international PCT/EP2019/055955 filed on 03/11/2019 is also acknowledged.  This is a response to the (371) application filed on 2/20/2020.  The Preliminary Amendment filed on 09/14/2020 is entered.  In the Preliminary Amendment claims 1-14 have been cancelled without prejudice or disclaimer.  New claims 15-32 are pending for examination.

Specification
Applicant is respectfully reminded that the abstract should be within the range of 50 to 150 words in length.  Appropriate correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insertion of an insertion element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 15 is vague and indefinite since, the phrase “including or being formed” of a two-layer laminate are mutually exclusive.  The words “including or comprising or having” are open-ended and should be used unequivocally.   Furthermore, in the third paragraph, “a seam interconnecting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 15-32 are rejected under 35 U.S.C. 103 as being unpatentable over Robert CROOK; et al. US 20090211722 A1 (CROOK) in view of Henry J. Lee; USP 6189577 B1 (Lee). 

CROOK discloses:  A clothing or a seam felt for a machine for producing a fibrous material, paper, board, tissue or pulp web (Abstract discloses a belt that is fundamentally the same as a clothing or seam felt), comprising: a base structure (para [0008]) including or being formed of a two-layer laminate structure (para [0050] and [0051]) formed of one or a plurality of flat-woven fabrics (Abstract), said base structure having two end sides (Abstract discloses “…The belt includes a flat woven material having a top side surface and a bottom side surface and two terminal ends separated in a machine direction.”); said laminate structure having MD threads forming seam loops (Abstract discloses “…Seam loops are located at the folds…”) at said two end sides of said base structure, said seam loops interconnecting said two layers of said laminate structure, said seam loops having a diameter LD (para [0004-0005] discloses seam loop and fabric tube, which is inherent and/or self-evident to have a loop diameter for both circular and/or elliptical cross section or configuration and is known to one of ordinary skill in the art.) and said associated MD threads having a diameter MDYD (para [0004] discloses “…machine direction (MD) yarns at these ends or folds can then function as the seam loops…”. Again any MD threads or yarns would inherently and/or self-evidently have MDYD as known to one of ordinary skill in the art.); a seam interconnecting said end sides to make the clothing endless (para [0004] discloses “…The ends or seam loops of the base can be aligned and connected with a pintle to form an endless base for the belt…”), said seam being formed by interengaging said seam loops of said two end sides and an insertion of an insertion element (para [0004] discloses “…The ends or seam loops of the base can be aligned and connected with a pintle to form an endless base for the belt…”.  A pintle can be an insertion element.); 

However, CROOK does not expressly discloses:  and said diameter LD of said seam loops and said diameter MDYD of said associated MD threads having a ratio LD/MDYD of between 2.5 and 4.

Lee discloses:  and said diameter LD of said seam loops and said diameter MDYD of said associated MD threads having a ratio LD/MDYD of between 2.5 and 4 (Lee on Col. 5, lines 1-14.  Examiner views that one of ordinary skill in the art would know that there is an inverse relationship between the aspect ratio of the MD yarns as disclosed by Lee and the MDYD value of the claimed invention.  Knowing the aforesaid relationship (increasing MD yarns value, would result in decreasing the MDYD value and vice versa) would direct a worker to manipulate various ratios such as LD/MDYD ratio feature to arrive the intended goal by the claimed invention since the goal of cited reference and the claimed invention (as described in the applicant’s disclosure on para [0044]) is to control/reduce/minimize the permeability at the join or joint area of the end sides of the clothing or seam felt or belt.  Applicant’s disclosure on para [0044] discloses “…Here, it is accepted that the properties of the base structure and of the clothing can differ from the remainder of the clothing in the joint area. Instead, the aim is to keep this different area as small as possible in the MD direction…”  Therefore, whether using the concept of aspect ratio of the MD yarns or alternatively, using the ratio of loop diameter of the seam loop over the MD yarn diameter (LD/MDYD), the end result is fundamentally the same since this is an optimizable feature absent of showing the criticality of the ratio of LD/MDYD.  The criticality of the LD/MDYD in the claimed invention requires to demonstrate that this ratio provides unexpected results.  In sum, the Examiner views that one of ordinary skill in the art would readily be able to calculate this ratio and optimize it accordingly knowing the fact that there is an inverse relationship between the aspect ratio of the MD yarns as disclosed by Lee and the MDYD value of the claimed invention.  Thus, regardless of the ranges provided by this ratio LD/MDYD, the teaching of the cited reference Lee affirms that this ratio LD/MDYD is an optimizable feature and would be obvious to one of ordinary skill in the art.). 

CROOK by using the concept of aspect ratio of the MD yarns as taught by Lee so as to optimize the ratio of LD/MDYD of the clothing or seam felt of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Lee disclosure, would also have been motivated to apply its teaching of utilizing the concept of the aspect ratio of the MD yarns to the ratio of loop diameter of the seam loop over the MD yarn diameter (LD/MDYD) so as to improve the operation of clothing or seam felt for the benefit of the claimed invention. 

Regarding claim 16, CROOK in view of Lee discloses all of the limitations of its base claim 15.
Lee further discloses: wherein said ratio LD/MDYD of said diameter LD of said seam loops and said diameter MDYD of said associated MD threads is between 2.7 and 3.6 (Lee on Col. 5, lines 1-14.  Examiner views that concept of aspect ratio of the MD yarns as disclosed by Lee can equally be applied to the LD/MDYD ratio feature recited by the claimed invention.  Applicant’s attention is respectfully directed to the full explanation hereinbefore with respect to claim 15).

Regarding claim 17, CROOK in view of Lee discloses all of the limitations of its base claim 15.  Lee further discloses: wherein at least one of said flat-woven fabrics have floats extending over two or a plurality of threads (Background of the invention, Col. 1, lines 45-49 discloses “…a dryer fabric having three layers of cross machine direction yarns interwoven with a system of flat monofilament machine direction yarns such that floats are created on both the top and bottom surfaces of the fabric. The floats tend to provide a smooth surface for the fabric.”). 

CROOK in view of Lee discloses all of the limitations of its base claim 15.  CROOK further discloses:  wherein each of said flat- woven fabrics has a first and a second long-side end, said two-layer laminate structure has at least one joint at which two of said long-side ends are interconnected, and said interconnected long-side ends belong to an identical flat- woven fabric or to different flat-woven fabrics (Fig. 1-4, para [0040] and [0043]).

Regarding claim 19, CROOK in view of Lee discloses all of the limitations of its base claim 18.  CROOK further discloses:  wherein said two long-side ends are interconnected by a welded connection or a laser transmission welded connection (para [0006] discloses “… Further, as an array of parallel yams "reinforced" with needled batt, resins, or other nonwovens can be utilized in forming the described tube for the base, a strong single layer top ply fabric can be provided over the joined area, or needled batt, added resin, thermoplastic "welding", etc. to keep the join in the two fabric ends intact for processing.” Examiner views that welded connection or a laser transmission welded connection are common practice and is well known in the manufacturing of clothing or seam felt or belt industry.).

Regarding claim 20, CROOK in view of Lee discloses all of the limitations of its base claim 18.  CROOK further discloses: wherein said at least one joint has an extent in a machine direction of less than 15 mm (para [0046] discloses “After the base structure of FIG. 3 or FIG. 4 is formed, the seamable ends of the base structure can be joined together to form an endless belt, as illustrated in FIG. 5.  Although the cited reference does not disclose exactly that one joint has an extent in a machine direction of less than 15 mm, but one of ordinary skill in the art would know that 15mm extent in MD is purely a design choice and can be manipulated accordingly.).

CROOK in view of Lee discloses all of the limitations of its base claim 20.  CROOK further discloses: wherein said extent of said at least one joint in the machine direction is less than 5 mm (para [0046].  The same explanation provided for claim 20 applies to this claim as well and will not be repeated again to avoid redundancy.).

Regarding claim 22, CROOK in view of Lee discloses all of the limitations of its base claim 18.  CROOK further discloses:   wherein said at least one joint is made by connecting elements or connecting threads being welded to at least one or both of said long-side ends (Figs. 3 and 4 and para [0006].  As noted previously with respect to the above claims, whether the joint is made by connecting elements or connecting threads being welded is simply a design choice and depends on the specific requirements the manufactures receive from their customer to make the clothing or seam felt or belt and are common practice and is well known in the manufacturing of clothing or seam felt or belt industry.).

Regarding claim 23, CROOK in view of Lee discloses all of the limitations of its base claim 22.  CROOK further discloses:  wherein said connecting elements are connecting threads disposed in a CD direction of the clothing, and at most three connecting threads or at most two connecting threads are provided for a joint (Figs. 3 and 4 and para [0004-0006]. The same explanation provided for claim 22 applies to this claim as well and will not be repeated again to avoid redundancy.). 

Regarding claim 24, CROOK in view of Lee discloses all of the limitations of its base claim 23.  CROOK further discloses:  wherein one or a plurality of said connecting threads are woven with MD threads of at least one of said long- side ends (Figs. 3 and 4 and para [0004-0006]. The same 

Regarding claim 25, CROOK in view of Lee discloses all of the limitations of its base claim 15.  Lee further discloses: wherein said MD threads are monofilaments or monofilaments with a round cross section (Summary of the invention discloses “The present invention provides a method for weaving a papermakers fabric having a system of flat monofilament machine direction yarns (hereinafter MD yarns) which are stacked to control the permeability of the fabric.”).

Regarding claim 26, CROOK in view of Lee discloses all of the limitations of its base claim 15.  Lee further discloses:  wherein said diameter of said MD threads is between 0.15 mm and 0.7 mm (Col. 5, lines 38-44 discloses “In one example, a fabric was woven in accordance with FIGS. 1, 2 and 3, wherein the CMD yarns 11, 12, 13 were polyester monofilament yarns 0.6 mm in diameter interwoven with MD yarns 14-19 which were flat polyester monofilament yarns having a width of 1.12 mm and a height of 0.2 mm.” Emphasis is added.  Although, Lee discloses CMD yarns with diameter of 0.6 mm and MD yarns with a width 1.12mm and height of 0.2 mm, but one of ordinary skill in the art would know that the MD yarn or thread diameter of Lee can be calculated to be within the range of 0.15 mm to 0.7 mm disclosed by the claimed invention.).

Regarding claim 27, CROOK in view of Lee discloses all of the limitations of its base claim 26.  Lee further discloses: wherein said diameter of said MD threads is between 0.3 mm and 0.5 mm (Col. 5, lines 38-44.  The same explanation provided for claim 26 applies to this claim as well and will not be repeated again to avoid redundancy.).

CROOK in view of Lee discloses all of the limitations of its base claim 15.  CROOK further discloses:  wherein said seam has a loop density of between 64% and 90% (para [0015] discloses “In accordance with still another feature of the present invention, a density of cross-direction fibers in a region of the seam loops is greater than a density of cross-direction fibers toward a center between the folds.”  Although, CROOK does not specifically disclose the loop density between 64% and 90%, but one of ordinary skill in the art would know that this density range is specifically related to a customer’s design requirements and is purely a design choice that can be implemented accordingly.).

Regarding claim 29, CROOK in view of Lee discloses all of the limitations of its base claim 28.  CROOK further discloses:  wherein said loop density of said seam is between 72% and 86% (para [0015] discloses “In accordance with still another feature of the present invention, a density of cross-direction fibers in a region of the seam loops is greater than a density of cross-direction fibers toward a center between the folds.”  The same explanation provided for claim 28 applies to this claim as well and will not be repeated again to avoid redundancy.).

Regarding claim 30, CROOK in view of Lee discloses all of the limitations of its base claim 15.  CROOK further discloses:  which further comprises one or a plurality of layers of nonwoven fibers disposed at least on an upper side of the clothing for contacting the web (para [0016] discloses “Further, the insert can include polyurethane, and can be a nonwoven membrane. The insert can also include another flat woven fabric, and the insert, the two terminal ends, and the bottom side surface may be sewn together.  To position layers of nonwoven fibers on an upper side of the clothing for contacting the web is purely a design choice and can readily be implemented by one of ordinary skill in the art for routine optimization.). 

CROOK in view of Lee discloses all of the limitations of its base claim 30.  CROOK further discloses: wherein at least some of said nonwoven fibers include or are formed of an elastomer or a polyurethane (para [0010] discloses “According to another aspect of the invention, the base structure can include an enveloped insert composed of, e.g., a formed polyurethane composite nonwoven membrane, such as a SPECTRA membrane manufactured by Voith Fabrics, or another non-flat woven fabric, preferably including an elastomer, or knit material.”).

Regarding claim 32, CROOK in view of Lee discloses all of the limitations of its base claim 15.  CROOK further discloses: which further comprises at least one strip-shaped flow-impeding element provided in a vicinity of said seam, said at least one strip-shaped flow-impeding element being configured to cause a permeability for at least one of air or water in said vicinity of said seam to be substantially identical to a remainder of the clothing (para [0010] discloses “According to another aspect of the invention, the base structure can include an enveloped insert composed of, e.g., a formed polyurethane composite nonwoven membrane, such as a SPECTRA membrane manufactured by Voith Fabrics, or another non-flat woven fabric, preferably including an elastomer, or knit material. The insert may be smaller than a full width of the base structure as long as the insert provides desired stiffening and/or fiber bonding, e.g., in the form of a low melt fabric or scrim.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748